LUSH Case 1:19-cr-008 1 BAB Woo rngpy £5 Sieh W SHR, UEDERUbrada page 1 of 12

UNITED STATES DISTRICT CO

i’ DENVER, COLORADO SWE OSOD
Cashin bess JAN 16 ee
F
ZL: LV ei whibne WL ¢ — J BLED / Le he KE VLE LZ. yacess Lee. #2G

KL thy fOf2 ig CB Shige hijged tl CUMS be setievte) Cal CM LULLS.
Lip be Of Ld Unig — " Conchpoearh « < i Gruces Conwbinsaher_ Ss Ze nih we
Pacarse ep — potes . CPO aLbrapalia bp Wet Lal: braudetl
"Yu, the laulabueds typ Jato s Ye Ld by Dececol Mi hipchtrl Ble fe. ke,
itiifliph 3S ches Ly alle: ¢ Loe batbat) hesut Lin a LYM L ht us
Shoat Vialed bys b Le ° cnuhue . Lhe he ZL tsa, MCE S. ot a hyones Vin GLE
Pie db ke, thus be Le Mebuhbys Z otha alitidhy bh. te shenidivd ty Ch Meuse
Dal Ae CGose "OhLea Lp bom aL dbs athyonent hhese Lépetedial Chri be acsesscg)
dnd tha liebe held leRasble if bec 2 Mes ee byus hudaot dy be tedsteh, Cea

LYMM UES TIP whoa Shh Geld Liz fes Jf, 0 Lad hore LLL cot. Aewiledle 2.

Vicatily Ploide vu A. OS7 529 US. Ibb 270, 120 GS C+ 1375, let LEQ:

‘ad 26U {20x0). The ee buoe CA Wesco Pew) Qiees Tame 0c: Lely Upea! a

e\buoe "= wild Look. Sushim? Gro ggohce bial bv Celttiiot 2 phi hhe UedSe,
7
¥ Sublihye Loe A Lue shee tert * _
The br C & Sy Syste bunk hal & LN he ae pteast. Deve: ad shistoss Jxvale
L Citalast htc, loliiinbocnseshged tse; puatecs, UWiblates. ¥ 4h Mprrilirin
ale bhrdot alastl Seth teatL SAME. Veale, Map tit Lt lil. te Lhikeshee taal
& [at Let Doi L Lutunecl YM SCA
‘Vesela S Y clades ZL, Daiale Seisitees "tel wit be Couidtetel Suophy 28.
Subfer H% tice tin Lt ie Thi Lili LUO” BE Whe the fa Vie
/Alipase. pt Cutirater be cudlabicys (LULL TULUM DESL S a io im be.
(CEN ENCE ok lau do luceoueak officers im the Course ok dheic iw
. ch 782 quolusy Veogle vl vila, LS Misc. 2d BES, 319 NLS 2d ib, 2
(Nesseu C (shy es AQ) The Coast Chao Kool Gime A Linnie. he. Quitect!
[Aloy (USE é Ly bills tindly LS Lite CAGnyle. ottefol Ligh! Ue Late Li. €

(0 tral, Liglitefi ! :

 

  

“/
|

Case 1:19-cr-00507-PAB DG 66 Filed 01/16/20 USDC Colorado Page 2 of 12
7. LL Ve bs Su 320: Fe? oo
Jeti, To Suppness

" "be Lley,, pobce Couhic led EE

iiulee MMS ONSET A tb lttes. Lhe Mllléwtt eer took 242 Shas te it
Bat rend Lys jitit cole, Witi.. THE [VOL CE LLC OGL Ll ideads fihec- Coie
Lied! Mh he LCC ainss bhira Ci é Sthrh ok Lhe Yedlee s Lowse Be
THE “POTS OF seueshie hes the tidbbe “.. Lhe iT fe “ia 250 Sp.
20. 81S) tel th tak chlo Did Lelio NOTA MOVE THAN
TRE ALTE? EGO ot the DeECUES ' “Sh tno vs Lhe ase ESAT, Mikbat
Le bel Sphetilhial tuheie bp Miedle AtKEC Lily, algige She StHUCES OL fhe
Meth Ahtonue ta be Dac bh bihel for obh Lets alse sees tad
Moats, 0 Mawllee tr Lie iste KELELALIM CE Ls bbe Let hits hud heteirs
Ctmooshete tut She Police tere NOC aée Ay shintdys Lut WA. IMAL [HES LUPMED,
INITIATED, Ag enteD dd ACTIVELY DART (CLPHTE Dv Libis) patos og
Me Llib Lira Ll 65 a” bey, SEMIS. 2d al 23, 2 Mil nt G2
lds,

_ Fartbec Ml. L340) ATE Ayal bbalttoar Likes Lt Chetet be Les. bere
“cehec este GC ( (x. C. S ) Cultus: CL Cast ber « Se wiles Cs Le Yoleurs? |

Psd Sons Stedemess Snows NVE_puuulve d (C.S pole tate "hen é
Wsit” but rather f theca e ck other OL Cn sous WESC, tend.

Oecd! 304 af ' Conn Lee, I
I antes Vener Doon EES. Sean i Seccola/ Seure - Couien tly

elt Gok of Nasderscass (eDock Laat, ih (it-z1- “1% tox ‘Hew
Aicersums See carte Poet Iw 33-34 lees GES / oper out, Commenvthy
hal. SO. ireSerasee bo (ES Complaut “ATE Week foes, selfaxy ATE
OSSISMOG we. GCS - mokcosrnwe des Check” _ AChoe wwesh ee trend
LAs, 247 Deve. scaph 3 Lines 7-8- U ance Vooec Grom Cal (omends dit
Badge Commblee Copercched tlie deerenen “29th Yet ticther dillbuce

Ok dotsde Genie} sre, Dewole Os G tool. a
LA

129% oak er secrurabolauss! Den. Sind Cina) ms Caney A\eaceie Usare (epee.
Shows (Ue o DLS “Pashier pehow

 

 

 
Case 1:19-cr-00507-PAB Doc BL 2 01/16; ,YSDC Coloradg- Page 3.pf12
OPV fre <7 aT Ss

or hie Zé Saggues>

Lesulanke Sethe? tec)
The c flue rhe by leealed at WES Faso Cb, fat Lb SLE. ee
Lh. b. Litadd: LIM Led » ce
&. VS eit SK. he
Belicten la bere x. Meese a IZ SES EYL ~GiALS hein.) Lelenigee! dg
#é. Wass A\\e.

 

 

Qsoly S GX». sec Age eemen FF. ce ae

INE “p Osole Spomsec AA g ceement heb Git een CF.
nos | | oe _
— Aesuee ot Metwad

Lor 6-17-\4 Home| less a Oe
fot b-lF7-LY Lhimeless Pp. iL. loud, cbf Prue Aeittaet clehatbe!”
~Aalifess. Chena ee hareless, SCC LAL, LU AP. "Dewle a
"” Cowdihon Q. Leelee Mesidese Skil eshblih. 0
oR" vee _ ve colee Sha IL toot Chawse a is (esidenee Loitext PUOC __
Notice te bis CPO” — Celerant. Laue tinged Lis he bey
\nomeless. hy ROE “Precgonr Ch. re - _
LO thooge cafe 3/34/14 4 PIOM) Llgees eel Le.
Lol chance Prom 9300 WagmTrail to Homeless 6-/2-/9

6-25-14 LOR Womelese
P3119. Oe. Disk CRO O Lecreld W\clo\ponens LOL Lomel less

$15-1G (fice sie (POL 00 id Malad lvinvigs ROC bomelecs a

4-24 - \G ort ita Vics UDO eoQoid.  Q\cutnan, You ones

F-1,-19 Offre ¢ CPD] Leopoid M\glubauces 200 Hume less
G-26-19 OF vetis:t CPO Leopold LValibewun Lh Lemeles

10-10-14 O0Rice Visit CDbeopoid Male bow (OR Hearne CSS _

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00507- ne a. WP pAE6e oPAled APSE USDC c lorado Page 4 of 12
trie

 

oF "0 fied Se Scpyess.
a4 , .
\o/ésfia- ist Opies Visis Coun CRPO- Lo?-“ Same homeless,
_Oa\\nog wo Gddiess” Call Curise Uer musht coth adhess a chrecte.

Dectaage (ektiodant home les _—
iolzs/1q_* 0 Werder Curcens dey Livin Corot his Vehicle, Seer at
Smto (oars ”

lofaxt, (ig Off ee Ulsik C20 Me Hew Glesuer Uethetn =
" GENDER SEEN Li hh, RED Exe!
Daokertdaat AEE Lelie! ahs SHE. Duale Lgceezrgrt Ae. a,

tam G/17-1G fe [0- -QYLG - Yhucine ar Least hawk VE >

Yat f Viet e LUEG LUZES Lk cs _Peneess. fled bed bx Meret- LA

Septrale tcc he 2 be LE Laake WAAA ep V2) 5 LV hilebteliice Gn Shyer,

Cite Lt hoe LL Stenr Mates. be, Red EpMelel VIA ao Mle.
( JK thie Code iw Gueshon) \o/zs [14 Loith NO ADDVESS CHMULE DAUE-
PEL AGREEMENT Siued by Jelerdick MUD Deuole, Pawle falsly
neue 0 Se cmelece to 00K Pu visas Ch, rok because
Oekeodeas Changed addtess vt lecivse Seguec 04s imvesticatinrs
OW Owodamors he will Ges at ito arr. (0/28/19 JIS poy
Cotersdua lisked Nameless - Biuowamors tips fuck tuo tales ece ma
eke > essohuccte = MAL), ams
hao St ches len i il lyfe
\0 - 19 \VN 38 uw Dheguec ad lis Goa Oe fea 2)an £$ ___
2 eSs we Questo Ly Gf SS Mi Splial Segue. Le Ctl uat Ved I
leks Theres MO MEMTINO AMIWHERE OF

 

    

DEFER T (CHtaysiG HS ADpRess Avy AUMEZES DLE Desa
AS - \S cayised eebne 6 Pacole Whoocges Aodoless
“home MIs, ta) Leo Exel lorem \n5 Leora pica [ AOxim by

 

 
Case 1:19-cr-00507-PAB Doc nt 6g Filed 9 20 Pe eolorago Page 5 of 12

ay ra LL 7 ay Vy?
of fhe: vie Sypeess

Lackeot Lbeitinl
\
Cx i, Lis butler) bt SheataLs. flabadle Cause fu Leleeke Chine Lyudl Det

 
   
   

instars \2Sc £ | _L£ i Sih be Lutter SX
fe Ad LOY { VL MED “ “Vex beable Chuse £2 leg ae role, are FE GCS,
N miC¥ & ec iil od a QS Os, uct (lust Le se
Ip Chrssng Masud sHwond\ 4p bbe in Llicle - Lhe: etue DA? Ie Dawe SCSO

ON Contd of a Hemebe d to Colom a search Woartint and WY} led #2.
[\ vsensem gos Ti Proof Cs cedible ox ce licchle. ( Uns tedShete sy Enger et 470 F Supp»

 

Ha) (D» WS. 12),
Dba adenct pases. bite js wo LO as iitt Clesé hucttly Lib Bast” crewed. be
AiQues QD oiked Chades u, Cries bes ed (2013, [AL fal) Fen F. 80 VE
As 08 Dain nC rs ° Leste) etnias
/ Atl? j J PHORM LAGS.

 

‘asoiet quest, oles’ 0 8 absecvchioos vat easton A eshbhsh Yubedle

tase Hak tte bed heen) Sanches ae Pe NOL PHMUTIED. UbMDEIZ

S

ri 4 (e Deitel phic ae Abin > _Cinteal. aid Vhtes U- Cremdperry (its (9

 

 
 

 

 

 

_ Debenreeua! Snscse beh Ck DU oy a Thus belles biol,
Ld Line! Vis th ech" I Cis 5 huge Led, Lési pel Mh silé LER OMLES MMe Med)
Unvolwo Gined Dubiewe , xvintless Srthot QL osilase pat
Ce Kens Yan ss
( Rds, At E, \Voussee Vener WNescalhy Umber S Closed Obors.
\ i bec Weute pi oceke 2whumice + Dried LEONI ICE. LAPKE eked Bite.

El heed aos ch Gadtuce, Use fai ws Clos Wiwelds.
\\ g @ CE YC movrd Con, Searched (MEQ ake

 

\pedes ne dtotle eh) There Hac. ISO Sedercde OOM .
Case 1:19-cr-00507-PAB Woe a6 File 6/20 JRE LAY Page 6 of 12
O é Le den Sd Sega
z pal Shinlilecd

 

_ Laake fo jay ttb. Ot Gentdlenle Moke Le PA Exes er. AL bi  ahttls

Ws b “Meh Ahh pie fe fOSMEMES,,
Y?*USA

\ Lhe wishl alk be puget: be Stitt tas thet DEL SALS Pilger »_ pI C0

(wood aSleckss OSC. wos UN VGSuoclle Sélcches An Sei 2 Jes_ shell aot JL

wld od” U C Comes, paren (Wo ym OSS of eiitlulee fs Grd Opel té.
(Qmedy Ahead the Stuth tind telat Uttlete2 0, Distal > CashhLiatl.
fdas. wired Stabes v. Gama- Baste s, M2 Ese) /283., 1236 lt CL

_ pevle

Ll lente cp fatale Ciuc Aeals Géaliche 13 uitll Lleol, ch LULA:
aenenidoint hight. Lovbley , 81 ME Bd ik Hg - The shasta?
CoWrost Babys Ms G fMudkees peleese "Lsuel py be Liked) 05 ters ict beg
Comset hn Crrf Oo ‘al SChiChes Oresa sc bhindel dhilttd OL GL! Msbh hia,

A Outs \o wp Setod Poms Cywesomiclle Sauches Ant SUZ & (Laishs Liaish7 5,

B24 0S, at ig-l9). oe

| Piulel te bbeusl Actin!

lw Ve rewa Ooited States (\ Gus) 334 US 699, 42 b. Go. (664, 68 S, Ct.

Yo24, rtocs weld Mock avere { eOeial Gcens> hed Sof Fi cieeut opportunites

{0 Olin a Seacch LOG HOT Heir Search of 4 bhustedaods Lil SLE ak Dupiet by
sed iw Comme chod Loita Vo Weve Oisklloss of Ieguac Coold wot (pe
cessGeu fs Cod Woden be wlawtal Cusest ot C Ue Oe lerckrd ,

S ecco te ot allysid Lek
Thee SOM cee. C4. lus Ske ded ins nists berms Unc t © Physica /

Lory of ak oe home 15 Veo Chief gurl RG bunr.st both ich, the Llerilials Oe

Ye APS hve Danek te dicechen,

 

 

 

 

 

 

 
Case 1:19-cr-00507-PAB pocum el °° 01/16/20 USDC Colorado Page 7 of 12

Vy rule
J: M077 lap betlecsé Cohirudiat Gard flbLMe CLE Sti Lb crt 5 AMaAll§, tec
_Letiwanbless Garnch te fe. Ossume bhanthants otucisheprl Meeks fe 5
List taika tel Mesias tales Mada titeshed. “here ashece, t.tleleabot bored
WWE feanthtailte: tere tlt) bbs leet awa! Cathal, ONAN at fhe
Lteiaterr, the tele sdente pptescotee inte teann,pusthfieaiitrrky be the. Atenas 5
Es att su kbrttink le tihe pleat ereoec the Corsini (COSA LL. Shotn2
QA LIEHYS be fre end) the Lhetn.tibin. Yin Coe7 Hg 2 Lyeturn SYK Lea My, lel the Oe hertiliest fatf
Lid boruwkidge obtsilatcess. the hicen,. United S behest Bios tue). PPS
E23) M7, Lt, C10” Cr. 2612) ~ leew Pacole Yloladed Seal
Provisis S wy thas Bly nna ne hes cecience, Lledo Coberdeat
Lowed ik Le hil
Deke biadithee) heh, yi bis Lek. prude, 10. Sttie. be tn
Sts Lo Mege oS tidlirnie. StL 200) hur. Lt Sire he) ~) hide Clty Lite» ah
Lead the Megal. tty Lia algh Yhiee Cleese ¢ MAUS, [elah ed fMUMLE Eee.
Sues. Sappiessizel, Once fluile. be bau thee! le bersdnsh, Milles aud _

Fil Conse Ldtle BL! Lied) Upslaus te jypiieliritely 50 x0 heat ae

cla, tll Hse VIA we GICLEE. b the Litt Aches “el ahye!
‘dat, na Acres Ltarods beh Whi h fitaLial Ce 055 Mes teas!
Filtawec Lutie Lu tebe Lee Li hes hd AA! Ye Z, lab, Mitte 2, plied? Cit Abe.
WTA 65 Lk Gnshece ALLE lage aid § Beh hit tiale at MMe BAC
pacts Lesplael ath Nhe Lilune at abd a feirt tens Atsosy Cd leg) _
Ine tan sD nee BA Aged LY Lin walter Lhe. ahi Ali EL. Lis e_ Mere

Wis Ali DAP be St fe he Lehi

— PAE Fede Neen Meccan) ANY lie Gus) Grocds States

sh 2, “Ogee the eas «Long Secure” Drderson Caries On Inu. S83.
Vos: Lc aln 3 L, We s* cas med Vane lnause age ". v

 

 

 
Case 1:19-cr-00507-PAB Document66—Filed 01/16/20 USDC Colorado Page 8 of 12
—

 

 

hw 5 S$ Vote yee bh YlLina / "Al piches Lilie bwusht upsheus “ - Alahooky Ga)
the feist Lee! Of: Me tse lit al.
The Gea luitbul phe! needle tech octenta |” “ot tal _lacsskee isthe
ea yufy tibith Mhep Sanath F base tac CLIEQON) of b Os oss EUMUMAMCE,
Hetnudusghe ihe, Liles Lol: 0 fbleSaal ALA Yee Aachase Lane chesnut, ash ky p.setuch, of
3 LL Ladi, May ha al 1 fetes had) ye)
hile Sil = wilh, abe Ss i Divess, bi Scobrecid | fuliioe. “She RECALLS
Ay daigectast nttided b Z Liest Lehtee List Wa puboble (ise hy atest Gehethal
Lnistes Chl able V" posse wdlelleasey, Sétinid Hhe clebealtoth Lutes Lulesbet!

hls WY dished sejneihed trun é-staneed, Sheet Lh his. hla fish Yo Le Z Lill G La,
bys thy. Altty Mil S clash Cal. CMA ALE 4, Lule, Delish, LlAd Ye Lt Jascune GLCLL «

Voale, HIE Mpeg TEL tvhlheut 2euad be litte dail »Mnjthe! b

 
 

 

 

bbs bck Ltda” Me tintin typ Subsbs.tetel fartachle (Uke fo

a fis e We tense” Lis Conde Chee tp bltisan) Lit Shee) Aha Jel telS
hit. LS Med. tewit, Mey jesh ip ahi MWSACE ¢ hed tth of CMe: cof VA

 Shk LED the Ley Mateo Let lek. Ze hewn t ALE bec jad
L, MibL 6 LOL. Ailioes Yo “| bles bashed i Att Of LY, dialed}

    

 

Tw OP Elatinal ~ Colifuimin (MLO) SSS 752, 23 L. Ed D0) LS,
89. SCL DOU, cor dew, 29 US Wlo4, 24 b. ) LBS Qe) Lad, G0 S. Ch 3s

Ahh THEE pole oth “LS, Lbte CN eet fae
Mithot tahite “Lome. ae Lhht be beypocud. IS DliSoe2D Leesa Ye, LLL a

Wh ‘ot bette L$ Diylanhe LiGfiudiSt Ln a2 SINLE Mb ue LM PL CGAS Ud ee f
Hea biods al pad phe ARSE CALCE fp 1 rch, LllcsinT, be Leben hal hho
Mich prey insdl. Lif litle, tho Slog ok She ach GMs Criketsunhle LIL the

YE Y Ut.”

 

 
Case 1:19-cr-00507-PAB pocument Bsr ied 01/16/20 USDC Colorado Page 9 of 12

Cit Llbuerel _
Lol bew Mle un butban Omdoe Cutiniw a, the bese elt
Maleutted. Suit dbidel fig 0 beers te) dhe Ugper leslie
"le lil be Lee helen aly é Mes. be Chieu bhelbec dal lta. Cubed LS
lithad ins setsbes gic tie taste Lines) shellac testes binder Hed: (Z)
He wlilye sunbacat tsehees couda tions freiadt- /
Arrests, OPLMS, lac Mke Mite b fee wcahed | AD the Base celle Deby Lest labuch
Yo Auestee Cidd Gil auness bh. Swrthed LUICa + Lhuke ds. Sebes 4. Dutt, QE
Bo 1088, Oe Clo’ Cov. 198%)
lave tosbed loeb) Waive
C2 \O Abeoes C Mauls g) _
Ss. Dek, CAA (Met bes Cullen) Upstarcs
HW, Des ace Qnay Poity Could Ceres Yo lacsement.
yi 0 Stith Libtie Dohallad Luts. food ty fhe)
Tina onlin tae aolreeth tense Oe ie
shou), 0t.uilder bis bea)” See Unita Stelec tu. Boca, U1 6.20)
De. (lo lee 469) See ako Uurhba Soles.ubes, Ta L ZX PR, 250
( fh Oe. WS) - A alas She li ps LM Chit LMS Adit LAL Jd, he dloderttin les nanelide.
Control Labbe Ow wrhorery Sion LU Wwese Lass (roms Cele. Colle) belumc
lus NOG C=  £00Somnog ( i LES com wuce Met Me basstiasf bated Litue.
lend Cilo\e bn luce fc dhe { DGS. UST 0 ct Gwe) Cab hes Con tABihe.
| efe Wa. (sess LOGS mode Crm Grn Q thal Lett ded a LLGE
4is. ¢, LLL tlttaLhe ts aenutliibe 41 Les LEAL Jawe Le (e/acte cd) P2
Ure. ncsen ies + bedtoxm,
Aptana VC! S86 US.832, 109 80h 11D, 108 b C_2d
46S, 13. blbile Lied obols. Ga Lal ert le se host, REA
Lint fp lad! Stu 4 ey LL? AEN bp fOPLM SLPS, Meupbiliz Zn b Loe CLEE

SCO Sr0s Bs Stews, potids ps tdeussnble We Coss Clse fry had

 

 

G
Case 1:19-cr-00507-PAB Document 66 Filed 01/16/20 USDC Colorado Page 10 of 12

és CS. dhe ccom_s) ss téshuint- Get! Qmumlal

 

 

 

0 Lhtec S, eestittes
ee, c 4b Lin: LUD LS. -GOMMAMLS. S. G Z, PEC Coby’ _.
CL £ bee ts MM LUSSIPRELZE A. Lil Dwestee Catlett h Leila the.

 

Mela Lact, bil. a QLILLS SELL 7D.S? Lilli AOLLE JUS AE.
hy the txt bh Mi thad Le Leth Ct CGAL Gee Lbs dria LO AlOT
PPLE © forizaniy bit, SSb US 332,129 SLA. Ub yLIE LL

Dd V5S, Al09D
Dhue bee tlehaltinte pats Aotess Lust Succeed tsi) Hho —
Mowe fe steusccd at tH wit Ltsed ta Syyuesstia) ALUM Lhepalle
Ohheaalid CLM, VA Ute, Chee

Lr ballad tebe toe Cou pout bbe poe bebett: SO. .
VM ol Sehh Jbl bes hte Leste Jp LMMALDLE LE Ls Kueh, OM SCZ OC

Vashl. Lbs txenyle-at 16 gue Mid bastevcettianl perinel Seabee Obd
Minty Stele te fa. Lis Wailer SURE.

hich titel Dates, Ye hkot Lp LL heel Slee Es.
‘Lael Suygpart Ais Lltins Le SUPMEee

 

 

 

  
    

to 5 “6, 0 LU deal tlt?) «

 

La)
= - ;
4. laste C CES _

— fled is the ply thas Toth Uelncas Séasehedl —

_Skc deme nh

 

 

 

 

 
Case 1:19-cr-00507-PAB Document 66 Filed 01/16/20 USDC Colorado Page 11 of 12

 

Colorado Board of. Parole, October 30, 2019

My house is located at 8008 Pierson Ct. Arvada CO. 80005. Mr. Joshua Gess was allowed from time to
time to park a Red Ford Explorer in the Driveway ONLY in which he was allowed to sleep. Mr. Gess
did not rent a room from me nor did Mr. Gess live inside the house.

On October 28, 2019 Denver Parole Officers entered my home illegally neither did they have consent
nor permission to enter my home. At no point have I ever nor do I give Denver Parole or any Law

Enforcement consent to search my home. Not only did they search unlawfully, the forced entry illegally
as well.

Parole then proceeded to violate the rights of my renter Brittany by searching her room and area of the
- house without authorization consent or permission.

‘Dui tofuther civil legal acti offer nothing fumber atthivaaine 8S Sa

 
—

vyge che deta TREES
—— pagotdgietal ace Ree

Jos) VU: Coe eS at Ueah Gk AR ©
LIS > x0 S ,

J —). _ ”
PS9 5b) Munky Aue LL wb C bent pets -

é ZA f Loo
A) lefos COSca3 by prs Alas

/ nes Yo Mia

K-20 ye I-I2- fe
efesooss fans prvideefi sil Aion’ Dy AT eT

 

—_—

“eatw aA08¥ 3H1 O1 SYASOIONS JHL NUNL3Y 3SWF id "BssSaycov

<M EN Teret8O3 ¥Od JONIONOdSSYHOD SISQIONE VALIUM
PON UY” Feel YO NOLLVAROINI UBHLENY BOS WINDLWW SH
me HS 37 + NOLSOSINAL SVM ALIS SIHLL HOIHAA HSIAO

 

* = >4SIVE MALINM JH? O3L03dSNI ON O3NSdO
2+ 37 3H1L NOA OL OM CUWMYOS BOs SAHNAIIOwE
. -- HLNCEHL GISSAIad SVM YALLI7 G3ISOIONA 3H

STWILINIALYG

 

eet ATE" FAY ADNIND LS3AA SESE
: fet -odCD WHy3a033
WIS .eae.9AS TWNOILOSEYOD

some

eee

Case 1:19-cr-00507-PAB Document 66 Filed 01/16/20 USDC Colorado Page-12 of 12

a‘

 

 

 
